Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 7/25/22 is acknowledged.  Claims 4-5 and 21 were canceled.  Claims 1-3 and 6-20 are pending and are under examination.
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 15 and 20 are rejected because “said at least one common outlet channel comprises an unbranched channel section consisting of a first plurality of sub-sections” does not appear to be supported by the originally filed disclosure.   Because the claimed valve sections were replaced by a first plurality of sub-sections, as explained on p. 10 of applicant’s reply, the first plurality of sub-sections do not appear to be unbranched in light of fig. 3 of applicant’s drawing.  Also, the claim language “forming a “T” shaped arrangement” appears to claim how the first plurality of sub-sections and plurality of inlet channels are branched.  As shown in fig. 3 of applicant’s drawing, the inlet channel 12a extends out or branches out from the valve section 24a (one of the “first plurality of sub-sections”).  However, the second plurality of sub-sections appear to be unbranched sub-sections. 

In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15 and 20 are rejected because “said at least one common outlet channel comprises an unbranched channel section consisting of a first plurality of sub-sections” is unclear because valve sections replaced by a first plurality of sub-section, as explained on p. 10 of applicant’s reply, does not appear to be unbranched in light of fig. 3 of applicant’s drawing.  As shown in fig. 3 of applicant’s drawing, the inlet channel 12a extends out or branches out from the valve section 24a (one of the “first plurality of sub-sections”).  Did applicant intend to claim the second plurality of sub-sections are unbranched?
The prior rejection of claim 2 is modified and maintained. First, the scope of the claim is unclear because the sampling device, indicated as reference numeral 1, appears to outside the scope of the claimed invention, which is directed to “a microfluidic network device,” which is indicated as reference numeral 2.  Second, it is unclear how the claim language, “and to which reagents which may include antibodies, imaging buffers, and washing solutions, are supplied,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language cited above will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
The prior rejection of claim 6 is maintained because it is unclear how the claim language, “when the deflectable member is pressed against the valve separating wall portion, fluid communication between the valve inlet orifice and valve outlet orifice of the valve is prevented,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 8 is maintained because the claim language, "wherein the valve outlet orifice has a smaller surface area projecting onto the deflectable member than a surface area projected by the valve inlet orifice on the deflectable member” comprise relative terms which render the claim indefinite.  The terms in the rejected claim language are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear what “projecting onto the deflectable member” means.  What is being compared? The size of the orifice of the valve outlet vs. the orifice of the valve inlet? 
The prior rejection of claim 12 is maintained because the scope of the claim is unclear.  It is unclear how the claimed channel is connected to a fluid, a supply of a washing solution.  Is the supply contained in a channel or chamber?  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 13 is maintained because it is unclear whether “reagent lines” are intended to be positively claimed because they are claimed in the “configured to” claim language. For examination purposes, the reagent lines will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case. While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are modified. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (“Amin,” US Pub. No. 2012/0136492, previously cited) in view of Chuang et al. (“Chuang,” US Pub. No. 2011/0233446, previously cited). 
As to claims 1, 15, and 19, Amin discloses a microfluidic network device (e.g., [0012] et seq.) comprising: a base portion (e.g., lower layer, [0071] et seq.) comprising a plurality of microfluidic inlet channels (e.g., inlet channels 21-23 and 25-27) and at least one common outlet channel (e.g., combination of channel portions from valves 30, main channel, sensing position, and/or at least one of the liquid outlet channels 61-63), and a plurality of valves (e.g., valves 30 at ends of inlet channels 21-27) interconnecting an outlet end of each of said plurality of inlet channels to said at least one common outlet channel, wherein each valve of the plurality of valves is associated with one of the plurality of inlet channels (see e.g., fig. 1 et seq.) and each valve of the plurality of valves is configured to have a valve closed position in which fluid communication between the associated one of the plurality of inlet channels and the at least one common outlet channel is closed, and a valve open position in which fluid communication between the associated one of the plurality of inlet channels and the at least one common outlet channel is open (e.g., [0045] et seq.), said at least one common outlet channel comprises an unbranched channel section consisting of a first plurality of sub-sections (e.g., at least two or more channel portions between valves 30) and a second plurality of sub-sections (e.g., at least two or more channel portions between valves 30, which are not the same as the first plurality of sub-sections, and interconnect with the first plurality of sub-sections) interconnecting the sub-sections of the first plurality of sub-sections, wherein each sub-section of the first plurality of sub-sections is configured to cooperate with a corresponding valve of the plurality of valves (e.g., [0044] et seq.) and each sub-section of the first plurality of sub-sections is positioned adjacent respective said outlet end of the associated one of the plurality of inlet channels (e.g., at least two or more channel portions between valves 30), wherein the unbranched channel section of the at least one common outlet channel extends in a direction transverse to the inlet channels, and wherein the sub-sections of the first plurality of sub-sections extend transversely to the outlet end of each of said plurality of inlet channels, thus forming a “T” shaped arrangement (see fig. 1 of Amin where the inlet channel forms a T shaped arrangement with a portion of the channel portion between valves 30), wherein each valve of the plurality of valves comprises a valve inlet orifice formed at the outlet end of the associated one of the plurality of inlet channels (see fig. 1A and 1B of Chuang), and a valve outlet orifice above (see fig. 1A and 1B of Chuang), or forming a portion of the unbranched channel section of the at least one common outlet channel, and separated from the valve inlet orifice by a valve separating wall portion.  See 112 rejections and claim interpretation sections above.  Furthermore, as to claim 15, see MPEP 2112.02. 
With regard to claims 1 and 15, while Amin discloses valves configured to open and close, and a PDMS membrane configured to allow air to escape through the membrane at locations 205 while blocking the passage of liquids at these locations in e.g., [0071] et seq., Amin does not specifically disclose the PDMS membrane is associated with the valves.  Chuang discloses in e.g., [0011] et seq., a microfluidic purge valve that is configured to be disposed within a microchannel configured for the passage of one or more liquids therethrough under pressure, in which the microvalve has an open condition for permitting liquid flow and a closed condition for preventing liquid flow. The microvalve includes a valve seat sized to prevent liquid flow through the microchannel when a seat surface of the valve seat sealingly engages another surface. In one embodiment, the microvalve includes a membrane (“deflectable member”) that seals against the valve seat surface when the microfluidic valve is closed and is drawn away from the valve seat when the valve is open.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a membrane into Amin’s valves because Amin and Chuang recognize the benefit of utilizing purge valves, and it would be beneficial to utilize valves that are low-cost, simple to operate, and easy to fabricate (e.g., [0010] of Chuang). 
As to claim 2, see e.g., a plurality of liquid storage reservoirs/sources 11-17 connected to a plurality of inlet channels 21-27 in [0044] of Amin. 
As to claims 6-10, see Chuang above.  
As to claims 11, see Chuang above, and [0046] et seq. of Amin. 
As to claim 12, see [0044] et seq. of Amin.
As to claim 13, see e.g., mixing loops 44 and 48 of Amin in [0044] et seq.
As to claim 14 and 16-17, see e.g., pump 42 in [0046] et seq. of Amin. 
As to claim 18, see e.g., [0044] et seq. of Amin. 
As to claim 20, see claim 1 above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Chuang, as applied to claim 1 above, and further in view of Gao et al. (“Gao,” US Pub. No. 2007/0267335, previously cited)
See Amin and Chuang supra.
As to claim 3, while Amin’s outlet ends are offset, Amin does not specifically disclose the common outlet channel extends along an oscillating path.  Gao discloses in fig. 1, an oscillating path.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a particular channel configuration to remove bubbles (e.g., [0087] of Gao).
Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 11-12 of applicant’s reply with regard to argument a., the Office respectfully disagrees.  Amin discloses valves that have a valve closed position, and a valve closed position because Amin discloses in e.g., [0045] et seq., the when valve 30 is open, the liquid from the source/reservoir 11 flows to the inlet channel 21 and into the main channel 40.  In order for the valve 30 to perform this function, one skilled in the art would recognize that Amin’s valve 30 would essentially have a valve inlet orifice to allow the liquid from the source/reservoir 11 to flow into the valve, and a valve outlet orifice to allow the liquid to flow out through a valve outlet orifice.  Furthermore, Amin discloses in e.g., [0054] et seq., when valve 131 is closed, liquid is cut off from further flow through the channel.  Furthermore, Chuang discloses in figs. 1A and 1B, a valve open position, and a valve closed position, and one side of the valve is the valve inlet orifice, and the other side is the valve outlet orifice. 
In response to applicant’s argument on p. 11-12 of applicant’s reply with regard to argument b., the Office respectfully disagrees.  In light of the 112 rejections above, Amin properly reads on the claimed unbranched channel section.  To address the 112 rejections above, the Office suggests amending the rejected claim language to clarify the second sub-sections are unbranched.  With regard to the remaining claim language in section b. of the argument, see modified rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/4/2022